UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING 333-179280 SEC FILE NUMBER 45825R108 CUSIP NUMBER (Check one): [ ] Form10-K[ ] Form20-F[ ] Form11-K[X] Form10-Q[ ] Form10-D[ ] FormN-SAR[ ] FormN-CSR For Period Ended:December 31, 2013 [ ] Transition Report on Form10-K [ ] Transition Report on Form20-F [ ] Transition Report on Form11-K [ ] Transition Report on Form10-Q [ ] Transition Report on FormN-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION ULTIMATE NOVELTY SPORTS, INC. Full Name of Registrant N/A Former Name if Applicable 40 East Main Street, Suite 998 Address of Principal Executive Office(Street and Number) Newark, Delaware 19711 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed. (Check box if appropriate) [X] (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [ ] (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F,11-K, Form N-SAR, or N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q, or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed date; and [ ] (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III — NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report portion thereof, could not be filed within the prescribed time period. In connection with the completion of Ultimate Novelty Sport’s (the “Company’s”) quarter-end closing and review procedures and the preparation of its Quarterly Report on Form 10-Q (the “10-Q”), the Company recently lost its accountant and only recently hired a new accountant who is in the process of preparing the December 31, 2013 Quarter. The Company required additional time to complete and document its analyses, prepare its financial statements and related disclosures and complete and file the 10-Q. The Company anticipates that it will complete and file the 10-Q on February19, 2014, five days after its prescribed due date. SEC 1344 (03-05) Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. (Attach extra Sheets if Needed) PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification ISSA EL-CHEIKH 231-1252 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section13 or 15(d) of the Securities Exchange Act of 1934 or Section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). Yes[X]No[ ] Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? Yes[ ]No[X] If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. 2 ULTIMATE NOVELTY SPORTS INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: February 13, 2014 By: /s/Issa El-Cheikh Name: ISSA EL-CHEIKH (Title)CEO INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001) 3
